CLOYD A. PORTER, State Representative Burlington
You ask three questions about the application of subch. IV of ch. 19, Stats., entitled "Open Meetings of Governmental Bodies," to town meetings.
  1. As I understand the law (and in this case using a township as the example) a township scheduling a meeting does not have to have an ad or a press release. Is this correct?
The town board is the "governmental body" as defined by sec.19.82(1), Stats. Regular town board meetings require public notice under secs. 19.83 and 19.84, Stats. However. as pointed out in 65 Op. Att'y Gen. 250 (1976), such notice can be, but is not required to be, by publication in a newspaper.
An annual town meeting of the electorate does not fall within the definition of "governmental body" and requires no notice if held on the first Tuesday in April. Sec. 60.07(1). Stats. However. if another date is selected for the annual town meeting of the electorate, compliance with the provisions of sec.60.07(2). Stats., including the notice provisions therein. is required. *Page 238 
      2.   If the township has to make public a notice, how is it decided where the notice of the meeting should be placed?
Section 19.84(1) (a) and (b), Stats., provides that public notice of meetings be given as is required by other statutes and further requires notice to the public, to the news media who have filed a written request for notice and to the official newspaper designated under secs. 985.04, 985.05 and 985.06, Stats. Notice to the public can be accomplished by posting. The chairperson of the board should determine where and how many posted notices will most likely give adequate notice. If sec. 60.07(2), Stats., is involved, notice must be given as provided by sec. 60.13, Stats.
      3.   For a public notice to be within the law does it require any other information besides the time, date, place and subject matter of the meeting?
Section 19.84(2), Stats., requires notice to include the time, date, place and subject matter of the meeting "in such form as is reasonably likely to apprise members of the public and the news media thereof." The quoted language modifies the term "subject matter," requiring more specific statements as to the business to be conducted. Publishing a properly prepared agenda of items to come before a meeting would satisfy this requirement.
BCL:JPA